Per Curiam.

The action now stands on the two last counts. The paper offered in evidence shews a special contract. It cannot be read in evidence in support of either of the general counts. To support general counts for work and labour done, &c. plaintiff must shew it was done at the special instance and request of the defendant, or for his benefit. This paper goes to shew a special contract to permit the *186cutting and removing of certain trees and timber; and the gist of the action, as stated in the first count, is the obstruction in removing them. This surely Cannot apply to either of the counts. The paper cannot be read to the Jury.
Titus Hutchinson, for plaintiff.
Charles Marsh, for defendant.-